Exhibit 10.3

December 6, 2013

Steve Filton

Senior Vice President & CFO

UHS of Delaware, Inc.

367 South Gulph Road

King of Prussia, PA 19406

Dear Steve;

The Board of Trustees of Universal Health Realty Income Trust (“UHT”), at
today’s meeting, authorized the renewal of the current Advisory Agreement
between UHT and UHS of Delaware, Inc. (the “Agreement”) upon the same terms and
conditions.

This letter constitutes UHT’s offer to renew the Agreement through December 31,
2014, upon the terms and conditions. Please acknowledge UHS of Delaware, Inc.’s
acceptance of this offer by signing in the space provided below and returning
one copy of this letter to me. Thank you.

Sincerely,

/s/ Cheryl K. Ramagano

Cheryl K. Ramagano

Vice President and Treasurer

Universal Health Realty Income Trust

Agreed and Accepted:

UHS OF DELAWARE, INC.

By: /s/ Steve Filton

Steve Filton

Senior Vice President and CFO

cc: Charles Boyle